

115 HR 1247 IH: To extend the period of availability of the Multinational Species Conservation Funds Semipostal Stamp, and for other purposes.
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1247IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2017Mr. Donovan (for himself and Mr. Clay) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the period of availability of the Multinational Species Conservation Funds Semipostal Stamp, and for other purposes. 
1.Extension of availability of the Multinational Species Conservation Funds Semipostal StampSubsection (c) of section 2 of the Multinational Species Conservation Funds Semipostal Stamp Act of 2010 (Public Law 111–241; 39 U.S.C. 416 note) is amended— (1)in paragraph (2), by striking 6 years and inserting 10 years; and 
(2)by adding at the end of the following new paragraph:   (5)Stamp depictionsMembers of the public shall be offered a choice of two stamps under this section, one depicting an African elephant and another depicting a tiger, respectively..  
